DETAILED ACTION

This is a first Office action on the merits in response to applicant’s original disclosure filed on 7/9/2020. Claims 1-17 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 7/9/2020 is being considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a first partition” (claim 2);
“a second partition” (claim 3);
“instructions” (claim 7);
“receiving structure” (claim 8; note that although it appears that the floor 205 depicted in Fig. 4 has a receiving structure for receiving element 234, applicant’s drawing lacks a reference character that is described in the specification);
“vent” (claim 11);
“sound deadening material” (claim 12);
“installation within larger permanent building” (claim 13; note that Fig. 6 shows building 500, but does not show installation within the building); and
“installed inside a manufacturing plant or office building” (claim 17; note that Fig. 6 shows building 500, but does not show installation within the building).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “234” (Fig. 4). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-9, 13, 15 and 17 are objected to because of the following informalities:
Claim 8, “receiving structure” is objected to because the limitation appears to be missing an introductory article. This objection can be overcome by reciting, “a receiving structure”.
Claim 9, “receiving structure” is objected to because the limitation appears to be missing an introductory article. This objection can be overcome by reciting, “a receiving structure”.
Claim 13, “larger permanent building” is objected to because the limitation appears to be missing an introductory article. This objection can be overcome by reciting, “a larger permanent building”.
Claim 15, “comprising” is missing a colon (“:”). This objection can be overcome by reciting, “comprising:”.
Claim 17, “office building” is objected to because the limitation appears to be missing an introductory article. This objection can be overcome by reciting, “an office building”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “a wall” (line 6) is indefinite because it is unclear whether the limitation is referring to one of the previously recited four walls, or a different/additional wall. This rejection can be overcome by reciting, “a first wall of the four walls”.
Claim 3, “second regions” (last line) is indefinite because the claim previously requires only one second region and it is unclear whether the limitation is referring to the previously recited second region or additional regions. This limitation can be overcome by reciting, “second region”.
Claim 9, “the wall” is indefinite because it is unclear whether the limitation is referring to one of the previously recited four walls, or a different/additional wall. This rejection can be overcome by reciting, “the first wall”.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia (US 20160059105) in view of Leclerc (US 20140326795) and Killen (US 4183522).
Claim 1, Scade Garcia teaches a portable space, comprising:
(a) a floor (floor of 10; [0029]) connected to four walls (four walls of 10 including non-openable walls 20 and walls, such as the walls shown in Fig. 8 including door 56), the four walls being connected to a ceiling (ceiling of 10; [0029]) creating a single occupancy indoor space (it is understood that the space formed by 10 is a single occupancy indoor space [0027]), one of the four walls including a door (56; Fig. 8);
(b) a first region (note that “region” as recited throughout the claims was treated under the broadest reasonable interpretation to mean an area or space, as exceedingly broadly claimed) of the indoor space including cardio equipment (it is understood that a first region comprises cardio equipment such as treadmills; [0029]);
(c) a second region of the indoor space including an accessory mounted on a wall (it is understood that a second region comprises an accessory mounted on a wall [0029]); and
(d) a third region of the indoor space including an altar (it is understood that a third region comprises an alter 30; further note that under the broadest reasonable interpretation table 30 meets the plain meaning of altar to be a table or flat-topped block, as exceedingly broadly claimed; [0029]).
Scade Garcia does not teach the size of the portable space being smaller than 12 ft wide X 12 ft length X 10 ft height, and does not teach the accessory being a hoop.
However, Leclerc teaches a portable space being smaller than 12 ft wide X 12 ft length X 10 ft height (Leclerc [0026]; note that a length of approximately 2.60 meters is approximately 8.53 feet, a width of approximately 1.30 meters is approximately 4.26 feet, and a height of 2.20 meters is approximately 7.22 feet, and that each dimension is smaller than the claimed dimensions). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the portable space being smaller than 12 ft wide X 12 ft length X 10 ft height, with the reasonable expectation of adapting the dimensions based on the intended use of the portable space, as desired (Leclerc [0054]), and since such a modification would have involved a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).
Further, Killen teaches installing a hoop on a vertical wall 20. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the second region of the indoor space including a hoop mounted on a wall, with the reasonable expectation of increasing the amusement of the indoor space (Killen col. 1, lines 44-49).
Claim 5, Scade Garcia further teaches wherein the cardio equipment is a treadmill [0029].
Claim 6, Scade Garcia further teaches a fourth region having strength training equipment (it is understood that the indoor space of the portable space has a fourth region having strength training equipment, such as dumbbells, a punching bag, or a weight bench; [0029]; Fig. 2).
Claim 9, as modified above, the combination of Scade Garcia, Leclerc and Killen teaches all the limitations of claim 1 as above, and further teaches wherein the hoop is slidable into receiving structure on the wall in the second region (Killen 17; Fig. 2B).  
Claim(s) 2-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia, Leclerc and Killen as above and further in view of Lupattelli (US 20110072735).
Claims 2-3, Scade Garcia, Leclerc and Killen teach all the limitations of claim 1 as above. Scade Garcia does not teach a first partition that at least partially separates the first region from the second region, and a second partition that at least partially separates the third region from the first region and second regions. However, Lupattelli teaches a portable space comprising a first partition that at least partially separates the first region from the second region (first partition of several partitions shown in Lupattelli Fig. 8 that separates a first region from a second region), and a second partition that at least partially separates the third region from the first region and second regions (second partition of several partitions shown in Lupattelli Fig. 8 that separates a third region from the first region). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a first partition that at least partially separates the first region from the second region, and a second partition that at least partially separates the third region from the first region and second regions, with the reasonable expectation of separating the two regions using known techniques with no respective change in function.
Claim 4, Scade Garcia, Leclerc and Killen teach all the limitations of claim 1 as above. Scade Garcia does not teach a window. However, Lupattelli teaches a portable space comprising a wall including a window 101. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a window into one of the walls of the portable space, with the reasonable expectation of being able to see outside and/or letting air/light into the space without having the door opened.
	Claim 10, Scade Garcia teaches a portable space, comprising:
(a) a floor (floor of 10; [0029]) connected to four walls (four walls of 10 including non-openable walls 20 and walls, such as the walls shown in Fig. 8 including door 56), the four walls being connected to a ceiling (ceiling of 10; [0029]) creating a not-to-exceed three occupancy indoor space (it is understood that the portable space of Scade Garcia is capable of creating an indoor space not exceeding an occupancy of three and thus meets the claim), one of the four walls including a door (56; Fig. 8);
(b) a first region (note that “region” as recited throughout the claims was treated under the broadest reasonable interpretation to mean an area or space, as exceedingly broadly claimed) of the indoor space including a treadmill (it is understood that a first region comprises a treadmill; [0029]);
(c) a second region of the indoor space including a mounted accessory (it is understood that a second region comprises an accessory mounted on a wall [0029]);
(d) a third region of the indoor space including an altar (it is understood that a third region comprises an alter 30; further note that under the broadest reasonable interpretation table 30 meets the plain meaning of altar to be a table or flat-topped block, as exceedingly broadly claimed; [0029]); and
(e) a fourth region of the indoor space including a dumbbell set (it is understood that the indoor space of the portable space has a fourth region having a dumbbell set; [0029]; Fig. 2).
Scade Garcia does not teach the size of the portable space being smaller than 11 ft wide X 11 ft length X 8 ft height, at least one of the four walls having a section that is clear or translucent and does not teach the accessory being a hoop.
However, Leclerc teaches a portable space being smaller than 11 ft wide X 11 ft length X 8 ft height (Leclerc [0026]; note that a length of approximately 2.60 meters is approximately 8.53 feet, a width of approximately 1.30 meters is approximately 4.26 feet, and a height of 2.20 meters is approximately 7.22 feet, and that each dimension is smaller than the claimed dimensions). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the portable space being smaller than 11 ft wide X 11 ft length X 8 ft height, with the reasonable expectation of adapting the dimensions based on the intended use of the portable space, as desired (Leclerc [0054]), and since such a modification would have involved a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).
Further, Killen teaches installing a hoop on a vertical wall 20. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the second region of the indoor space including a hoop mounted on a wall, with the reasonable expectation of increasing the amusement of the indoor space (Killen col. 1, lines 44-49).
Still further, Lupattelli teaches a portable space comprising a at least one of four walls having a section that is clear or translucent 101. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a section that is clear or translucent into one of the walls of the portable space, with the reasonable expectation of being able to see outside and/or letting air/light into the space without having the door opened.
Claim 11, as modified above, the combination of Scade Garcia, Leclerc and Killen and Lupattelli teaches all the limitations of claim 10, and further teaches wherein the at least one of the walls comprise a wall assembly including a vent (Lupattelli [0029]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia, Leclerc and Killen as above and further in view of Hatton et al (US 20170189794) (‘Hatton’).
Claim 7, Scade Garcia further teaches the second region further including floor space (it is understood that the second region includes floor space), but does not teach instructions for a workout including shooting a projectile through the hoop. However, Hatton teaches instructions for a workout including shooting a projectile through the hoop [0053]. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating instructions for a workout including shooting a projectile through the hoop, with the reasonable expectation of increasing the enjoyment of the indoor space.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia, Leclerc and Killen as above and further in view of Elsner (US 2899167).
Claim 8, Scade Garcia, Leclerc and Killen teach all the limitations of claim 1 as above. Scade Garcia does not teach a receiving structure in the floor. However, Elsner teaches a portable space comprising an alter (unit, such as a seat, table, etc.; col. 1, lines 15-20) being slidable into receiving structure in a floor (col. 1, lines 15-24). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the alter being slidable into receiving structure in the floor, with the reasonable expectation of adjusting the position of the alter and/or preventing the alter from falling over during transport.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia, Leclerc, Killen and Lupattelli as above and further in view of Shibata (US 5743050).
Claim 12, Scade Garcia, Leclerc, Killen and Lupattelli teach all the limitations of claim 10 as above. Scade Garcia does not teach sound deadening material in or on at least one of the walls or the ceiling. However, Shibata teaches a portable space comprising sound deadening material in or on at least one of walls or a ceiling (col. 2, lines 39-41). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating sound deadening material in or on at least one of the walls or the ceiling, with the reasonable expectation of reducing noise transmitted through the walls and/or ceiling, using known techniques with no respective change in function.
Claim 14, Scade Garcia further teaches the portable space being configured for outdoor installation in a parking lot (it is understood that the portable space is configured for outdoor installation in a parking lot; “transported using conventional methods for transporting” [0024]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia, Leclerc, Killen and Lupattelli as above and further in view of Shell et al. (US 20190177993).
Claim 13, Scade Garcia, Leclerc, Killen and Lupattelli teach all the limitations of claim 10 as above. Scade Garcia does not teach the portable space being configured for installation within larger permanent building. However, Shell teaches a portable space being configured for installation within larger permanent building [0046]. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try configuring the portable space to be configured for installation within larger permanent building, with the reasonable expectation of allowing people in the building to enter the portable space without going outside.
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia, Killen, and Elsner and further in view of Shell et al. (US 20190177993) (‘Shell’).
Claim 15, Scade Garcia teaches a mini-gym and meditation space, comprising
(a) a shelter sized for single to three person occupancy (10; it is understood that the shelter is sized for single to three person occupancy);
(b) cardio equipment in the shelter [0029];
(c) strength training equipment in the shelter [0029];
(d) an accessory mounted to a wall in the shelter [0029];
(e) an altar in the shelter (it is understood that a third region comprises an alter 30; further note that under the broadest reasonable interpretation table 30 meets the plain meaning of altar to be a table or flat-topped block, as exceedingly broadly claimed; [0029]); and
(f) a door 56 to the shelter. 
	Scade Garcia does not teach the accessory being a hoop slidably mounted to the wall, the alter being slidably mounted to the floor, and the door having at least one sensor indicating when the door is open and closed, such sensor being in electrical communication with a processor configured to determine usage and send alerts to a display for maintenance.  
However, Killen teaches installing a hoop slidably mounted on a vertical wall (20; it is understood that the hoop may be slid to position, as desired). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the second region of the indoor space including a hoop mounted on a wall, with the reasonable expectation of increasing the amusement of the indoor space (Killen col. 1, lines 44-49).
Further, Elsner teaches a portable space comprising an alter (unit, such as a seat, table, etc.; col. 1, lines 15-20) being slidably mounted to a floor (col. 1, lines 15-24). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the alter being slidably mounted to a floor in the shelter, with the reasonable expectation of adjusting the position of the alter and/or preventing the alter from falling over during transport.
Further yet, Shell teaches a mini-space comprising a door having at least one sensor indicating when the door is open and closed [0050], such sensor being in electrical communication with a processor ([0085]-[0087]) configured to determine usage and send alerts to a display for maintenance (usage, revenue, cleaning, security, etc.; [0089], [0096], [0118], [0126]). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing of the invention, to try incorporating into the door at least one sensor indicating when the door is open and closed, such sensor being in electrical communication with a processor configured to determine usage and send alerts to a display for maintenance, with the reasonable expectation of gathering information about the mini-gym remotely, using known techniques with no respective change in function.
Claim 17, as modified above, the combination of Scade Garcia, Killen, Elsner and Shell teaches all the limitations of claim 15, and further teaches being installed inside a manufacturing plant or [an] office building (Shell [0046]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scade Garcia, Killen, Elsner and Shell and further in view of Schlagel (US 10450739).
Claim 16, Scade Garcia, Killen, Elsner and Shell teach all the limitations of claim 15 as above. Although, the mini-gym and meditation space of Scade Garcia appears to be intended for installation in a parking lot, Scade Garcia does not explicitly teach the mini-gym and meditation space being installed in a parking lot. However, Schlagel teaches a mini-space installed in a parking lot (col. 4, lines 20-35). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try installing the mini-gym and meditation space in a parking lot, with the reasonable expectation of attracting customers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635